Citation Nr: 1136666	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  08-11 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran had various period of service between December 1961 and April 1997, including a period of active duty training from August 1981 to August 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2008, a statement of the case was issued in March 2008, and a substantive appeal was received in March 2008.

The Veteran testified at an informal RO hearing in March 2008; an informal conference report is associated with the claims file.

The issues of entitlement to service connection for cardiovascular disability, vision disability, hearing loss, disability manifested by loss of balance, and feet disability have been raised by the record.  Specifically, these issues were raised by the Veteran's August 2010 and October 2010 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for hypertension, under a merits analysis, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Service connection for hypertension was denied by a rating decision in March 2006; the Veteran did not file a timely notice of disagreement.

2.  Certain new evidence received since the RO's March 2006 rating decision denying entitlement to service connection for hypertension includes a relevant official service department record.


CONCLUSION OF LAW

The claim of entitlement to service connection for hypertension is to be reconsidered under a merits analysis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The Veteran's underlying claim is one of service connection.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal disease, including hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The Veteran's hypertension claim has been denied on various occasions over the years, including by Board decision in September 1993.  The most recent denial prior to the January 2008 rating decision (which gives rise to this appeal) was in March 2006.  The Veteran did not file a timely notice of disagreement to initiate an appeal from the March 2006 rating decision, and that determination became final.  38 U.S.C.A. § 7105(c).  

Generally, an unappealed RO denial is final under, and the claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in September 2007, and the regulation applicable to his appeal defines new and material evidence as existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board notes, however, that this is a case where an additional relevant official service department record was received in March 2008.  Specifically, the record obtained was a Report of Medical History dated March 6, 1984.  Although the RO indicated in the statement of the case that this document was previously of record, after reviewing the claims file the Board is unable to reach that same conclusion.  It does not appear that the March 6, 1984, service record was included in the claims file at the time of the March 2006 denial.  In fact, it appears from the record that the March 6, 1984, document was submitted either by the Veteran or his representative at a March 18, 2008, informal conference at the RO.  

The Board finds that this evidence is relevant because it documents that the Veteran reported during a period of service that he currently had or had previously experienced high or low blood pressure; also, a clinician recorded on the document that the Veteran had hypertension, was on medication, but that his blood pressure was within normal limits at that time.  

It is clear that this new item of evidence is also material to the Veteran's claim.  What is not clear is where the document came from and the circumstances of its appearance in 2008 raises various questions.  Did the Veteran have possession of this service record over the years?  If so, does he have other service records in his possession?  Did the Veteran or representative recently obtain the document from the service department through their own inquiry and efforts?  If so, are there other service records which have still not been associated with the claims file?

The Board notes that under 38 C.F.R. § 3.156, a merits analysis will be undertaken if new and material evidence is received or if a previously unavailable relevant service document is received subsequent to the prior final decision.  In view of the lack of a clear indication where the March 6, 1984, service record has been located over the years, an informed discussion of how all the provisions of 38 C.F.R. § 3.156 should be applied is not possible at this time.  However, under either scenario the case must be reviewed under a merits analysis.  

Veterans Claims Assistance Act of 2000

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations at this time.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  It is anticipated that any VCAA deficiencies will be remedied by the actions taken by the AMC/RO as directed in the remand section of this decision.


ORDER

The claim of entitlement to service connection for hypertension is to be reconsidered under a merits analysis despite the prior unappealed rating decision.  To this extent, the appeal is granted, and the claim is now subject to the directions set forth in the following remand section of this decision.


REMAND

Briefly, the Veteran contends that he is entitled to service connection for hypertension.  Regrettably, the record as it currently stands is inadequate for the purpose of rendering a fully informed decision.  In such circumstances, a remand to the AMC/RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Littke v. Derwinski, 1 Vet. App. 90, 92-93 (1990).

Under the particular circumstances of this case, a remand is necessary to comply with the VA's duty to assist.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  In this regard, the Board notes that all service treatment records are not associated with the claims file, as well as potentially relevant Social Security Administration (SSA) records.

Although multiple requests for the Veteran's service treatment records have been made by the RO, the Board finds that all of the Veteran's active duty service treatment records are not associated with the claims file.  Specifically, the Board observes that treatment records are missing for the time period from August 1981 to August 1984.  In this regard, the Board notes that in March 2008 the Veteran submitted a medical record, a March 6, 1984 Report of Medical History, which is relevant to the appeal and was not previously associated with the claims file.  The Board finds that the record is unclear as to whether additional service treatment records are available from the August 1981 to August 1984 time period.  Also, in order to afford the Veteran every consideration with his appeal, the AMC/RO should request and obtain any Army National Guard and Army Reserve service treatment records that are not already incorporated into the claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In addition, the Board notes that private treatment records document that the Veteran filed a claim for SSA disability benefits in 1993, and it appears as though his claim was based, in part, on his hypertension.  The Board finds that the record is unclear as to whether the RO requested any SSA records.  Thus, action to obtain any pertinent SSA records is appropriate prior to final appellate review, as such records may be relevant to this appeal for VA benefits.  VA must make efforts to obtain any relevant medical evidence and/or administrative decisions regarding any claim by the Veteran for SSA disability benefits.  On remand the AMC/RO must either obtain relevant records associated with any claim by the Veteran for SSA disability benefits, or, if the records do not exist or are not obtainable, obtain a negative reply from the SSA and inform the Veteran of the inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Lastly, in light of the need to return the case for other development, the AMC/RO should request and obtain any recent VA treatment records relevant to the appeal.  See 38 U.S.C.A. § 5103A; 38 U.S.C.A. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and his representative and ask if they have any additional service treatment records, to especially include from the August 1981 to August 1984 time period.  If so, they should be asked to submit copies.  Additionally, the Veteran and his representative should be asked to state the circumstances of how the March 6, 1984, service record was obtained.

2.  The AMC/RO should then take appropriate action to obtain all of the Veteran's treatment records not currently incorporated into the claims file, to specifically include records during the time frame from August 1981 to August 1984.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

3.  The AMC/RO should also take appropriate action to obtain all of the Veteran's treatment records pertaining to his Army National Guard and Army Reserve service that are not already incorporated into the claims file.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

4.  The AMC/RO should take appropriate action to request all records, including medical records, associated with any claim for Social Security disability benefits.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

5.  The AMC/RO should obtain any relevant VA treatment records (not already of record) from the VA Salt Lake City Health Care System, specifically including the St. George Community Based Outpatient Clinic, since November 2007.

6.  After completion of the above and any further development deemed necessary by the AMC/RO, the issue entitlement to service connection for hypertension, under a merits analysis, should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


